Title: John Bondfield to the American Commissioners, 8 May 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, May 8, 1778: Vessels from Georgia have arrived with news that a shipment of specie had been landed from Havana; the state’s currency is greatly inflated. Friends in Cadiz write that the government is making it difficult for them to sell Conyngham’s prizes, and ask whether the ships might be addressed to me; what am I to tell them? I assume from your silence that you disapprove my request to fit out an armed vessel here. The new mast for the Boston delayed her for 15 days, but she now has it on board. Capt. McFarland sailed yesterday; Mr. Barnett came with him but failed to get passage home; I shall try to procure him employment. The Governor of Goree, who landed last evening, told me that two American privateers put in there in February with three prizes; he had to order them to leave within 24 hours, and has since heard nothing of them.>
